Citation Nr: 0025721	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic laryngitis, 
claimed as secondary to mustard gas exposure.

2  Entitlement to service connection for actinic keratoses, 
claimed as secondary to mustard gas exposure.

3.  Entitlement to a greater initial evaluation for the 
veteran's service connected scars residual to mustard gas 
burns of the skin, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
July 1946.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied the veteran's claims seeking 
service connection for residuals of mustard gas exposure, to 
include for chronic laryngitis and skin burns, each claimed 
as due to mustard gas exposure.  Both of those issues were 
properly developed for appeal.

Thereafter, in May 1992, a hearing officer granted service 
connection for the claimed skin burns.  A June 1992 rating 
decision of the RO implemented the hearing officer's 
decision, assigning a 10 percent disability evaluation for 
the disorder.  The RO considered this a grant of the benefit 
sought regarding this issue and the appeal was discontinued.  
However, in September 1992, the veteran indicated his 
disagreement with the initial evaluation assigned.  
Accordingly, the Board finds that as a result of the 
September 1992 disagreement, the issue remained in appellate 
status as to the initial rating assigned.

Also appealed was a May 1993 rating decision which, in 
pertinent part, denied a claim of service connection for 
actinic keratoses.  That issue was also properly developed 
for appeal.

The three issues identified on the title page, amongst 
others, came before the Board in May 1997.  In its May 1997 
disposition, the Board framed the issue regarding the burn 
scars in terms of the veteran's entitlement to an increased 
rating.  More recently, however, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issue on appeal as 
set forth on the title page.

Finally, it is noted that when the case was previously before 
the Board in May 1997, it was, in pertinent part, remanded to 
the RO for additional evidentiary development.  Following 
compliance with the Board's directives on Remand, the RO 
continued the denial of the veteran's claims and he continued 
his appeal.  The case is now returned to the Board.


FINDINGS OF FACT

1.  The veteran experienced a qualifying full body exposure 
to mustard gas during his military service.

2.  The veteran was treated for laryngitis in service, and he 
has provided testimony of having experienced chronic 
laryngitis post-service, which is a disorder recognized by VA 
as being etiologically related to qualifying full body 
mustard gas exposure.

3.  Current medical evidence does show a diagnosis of minimal 
chronic laryngeal changes, and the Board finds, by 
application of regulatory presumptions, that service 
connection is warranted for this diagnosed disorder.

4.  The veteran also has a prolonged history of tobacco 
smoking which may be responsible for his current diagnosis of 
minimal chronic laryngeal changes, however, by application of 
reasonable doubt, the record does not establish a nonservice-
related supervening condition as the cause of his currently 
diagnosed COPD.

5.  The veteran has several currently diagnosed skin 
disorders to include actinic keratoses; however, these 
currently diagnosed skin disorders are not presumptively 
recognized by VA as being etiologically related to qualifying 
full body mustard gas exposure.

6.  No medical evidence has been submitted to show that the 
veteran's currently diagnosed skin disorders to include 
actinic keratoses are etiologically related to a qualifying 
full body mustard gas exposure; nor that they otherwise arose 
in or were aggravated by service.

7.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for actinic keratoses, claimed as secondary to 
mustard gas exposure.

8.  The medical evidence of record does not demonstrate any 
current residuals of the veteran's service connected scars 
residual to mustard gas burns of the skin, other than the 
presence of macular hyperpigmentation of the forearms and 
lower legs.


CONCLUSIONS OF LAW

1.  The veteran's minimal chronic laryngeal changes will be 
presumed to have been incurred in service due to his 
qualifying full body exposure to mustard gas.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.316 (1999).

2.  The veteran has not submitted a well-grounded claim of 
service connection for his currently diagnosed skin disorders 
to include actinic keratoses, claimed as secondary to mustard 
gas exposure.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.316 (1999).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service connected scars residual to mustard gas 
burns of the skin have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.118, Diagnostic Codes 7800, 7801, 7802 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

It has been verified that the veteran was exposed to mustard 
gas in service as a result of his participation in Naval 
experiments.  Records from the Naval Research Laboratory 
within the claims file verify that the veteran volunteered to 
participate in such experiments in late 1944.

Service medical records reveal the veteran was treated for 
pneumonia in January 1945 and the record states he had just 
recovered from an acute attack of laryngitis.  The veteran 
was also treated for pleurisy in August and September 1945.  
There are also several clinical records in service indicating 
complaints of a sore throat.  On separation examination in 
July 1946, all pertinent findings were normal.

The veteran initially submitted a claim for service 
connection of chronic laryngitis on a direct basis, which was 
denied by a January 1947 rating decision.  There had been no 
finding of chronic laryngitis in service nor was the disorder 
shown on separation examination.  (The Board notes that as 
the January 1947 rating decision was apparently on a direct 
basis, the current claim seeking service connection for 
chronic laryngitis due to mustard gas exposure is a distinct 
claim, and there is no need for the Board to consider the 
issue of whether new and material evidence has been submitted 
to reopen a previously denied claim.)  Service connection for 
pneumonia was granted by a September 1950 rating decision.

The veteran's initial claim seeking service connection for 
residuals of his mustard gas exposure was received in June 
1991.  He underwent a VA ears, nose, and throat examination 
in August 1991.  On examination, he gave a history of 
developing laryngitis, losing his voice and becoming quite 
hoarse after participating in mustard gas experiments.  He 
reported chronic hoarseness since service.  He also reported 
some skin blisters after the tests, which soon resolved with 
no continued skin problems.  There was an impression that the 
supraglottic larynx was within normal limits.

A September 1991 rating decision, in pertinent part, denied 
service connection for both mustard gas burns of the skin and 
chronic laryngitis due to mustard gas exposure.

The veteran underwent a VA cardiac examination in March 1992.  
That examination also noted that the veteran had residual 
blister scars from mustard gas burns on both arms, which had 
since healed.

Received in May 1992 were statements from the veteran's aunt 
and a family friend, each dated in July 1991, which 
essentially indicated that they remembered meeting the 
veteran when he was on leave in late 1944 and he appeared 
sun-burned, had blisters, and had laryngitis.  He had 
reported that his suit had failed in a mustard gas chamber.

In May 1992, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  The veteran testified that he 
suffered from rashes and spots on his arms chest and abdomen.  
He stated that he had pustules that erupt on his inner 
thighs.  He also testified that he believed that all of his 
current skin related complaints were due to his mustard gas 
exposure.  He denied having ever told any VA examiner that 
his skin blisters from service had resolved without residual 
disability and he asked for examination by another 
dermatologist.  He also testified that he first had 
laryngitis in service and that it had come and gone ever 
since service.  Therefore, he believed that he had chronic 
laryngitis.  A complete transcript of the testimony is of 
record.

Received in June 1992 were records from the Naval Research 
Laboratory regarding the veteran's participation in mustard 
gas experiments.  These records indicated that on numerous 
occasions during December 1944, the veteran experienced 
various levels of erythema to multiple body parts, including 
the neck, face, shoulders, backs, thighs, etc., following 
chamber exposure in service.  There were also two notations 
of laryngitis made during December 1944.

A June 1992 rating decision, implementing a hearing officer's 
decision, granted service connection for the residuals of 
mustard gas burns of the skin, assigning a 10 percent 
disability evaluation for the disorder.

Received in September 1992 were various VA outpatient 
treatment records dated from June to September 1992, 
indicating that the veteran had been treated in the 
dermatology clinic.  There were various skin diagnoses 
including actinic keratoses, seborrheic dermatitis, 
intertrigo, and asteatotic eczema.

A VA examination in December 1992 noted a diagnosis of 
seborrheic keratoses, but made no further pertinent findings.

Following the Board's May 1997 remand, additional evidentiary 
evidence was developed.  The veteran underwent VA general 
examination in September 1997.  By history, it was noted that 
he had smoked cigarettes from 1944 until 1990, but did not 
currently smoke.  He reported having episodes of laryngitis 
about twice per month, manifested by cracking of the voice 
without pain.  The veteran was reportedly experiencing such 
an episode at the time of the examination.  The veteran also 
gave a history of skin damage as a result of mustard gas 
exposure.  It was noted that he was a long term patient at 
the dermatology clinic.  On examination, the larynx and 
throat were within normal limits.  There was no evidence of 
injection or inflammation.  There was no hoarseness.  
Examination of the skin revealed multiple actinic keratoses  
Following consultation by a dermatologist, the assessment was 
of actinic keratoses of the left temple and both arms related 
to sunlight exposure, seborrheic dermatitis, and intertrigo 
of the scrotum and inner thighs, all of which were said to 
not be related to mustard gas exposure.  There was also an 
assessment of recurrent laryngitis but with no objective 
findings.  It was stated that the veteran did not report for 
a scheduled further examination of his claimed chronic 
laryngitis.

The veteran underwent a VA dermatologic examination in June 
1999.  The veteran's history was noted and it was indicated 
that he had been treated repeatedly for actinic keratoses, 
eczema, seborrheic dermatitis, and tinea cruris.  From a 
review of the Naval records regarding the veteran's mustard 
gas exposure, it was concluded that the veteran must have 
suffered first to second degree burns at the time of 
exposure, which should have healed without scars as blisters 
only leave scars when there is secondary infection.  On 
examination, the diagnoses were of asteatotic eczema, actinic 
damage/actinic keratoses of both forearms and hands, macular 
hyperpigmentation of the forearms and lower legs, scars on 
the right chest and tight back post herpes zoster three years 
earlier, and slight intertrigo of the groin.  The examiner 
stated that of these findings, the one most likely attributed 
to the mustard gas exposure would be the hyperpigmentation of 
the forearms and lower legs.  The examiner could not see any 
connection between the actinic damage/actinic keratoses and 
the previous mustard gas exposure.  It was stated that this 
was a very common condition in the elderly male population in 
the region, caused by frequent more lasting exposure to the 
sun that may go back tens of years.  The intertrigo was mild 
and was reportedly caused by rubbing of skin against skin in 
moist areas.  The asteatotic eczema was reportedly due to 
loss of surface lipids in the skin with age and was also very 
common in the elderly population.  No connection of any these 
other skin disorders to mustard gas exposure was identified.

On an ears, nose, and throat examination in July 1999, the 
veteran was reportedly mildly hoarse.  The veteran's history 
of mustard gas exposure, of cigarette smoking and also a 
history of chronic heartburn was noted.  An endoscopic 
laryngeal examination revealed very mild bilateral chronic 
vocal cord edema without other lesions.  There was full 
normal vocal cord mobility without vocal abnormality.  The 
assessment was that of minimal chronic laryngeal changes 
consistent with smoking and possible laryngopharyngeal reflux 
history.  The examination commented that the claims file was 
not available for review at the examination.

II.  Analysis

A.  Service Connection

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In addition, claims based on chronic effects of exposure to 
mustard gas and Lewisite are governed by 38 C.F.R. § 3.316 
(1999), which provides the following:

(a)	Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:

(1)	Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.

(2)	Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.

(3)	Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b)	Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct or there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (1999).

In regard to the above regulation, the Board notes that the 
term "full body exposure" is not defined by regulation.  
However, the VA's Adjudication Procedure Manual M21-1, Part 
III, § 5.18(a) (April 30, 1996) (hereinafter, "the M21-1") 
defines full body exposure as including all those veterans 
who (1) were exposed to said chemical during field or chamber 
testing; (2) were exposed under battlefield conditions in 
World War I; (3) were present at the German air raid on the 
harbor of Bari, Italy, in World War II; or (4) were engaged 
in the manufacturing and handling of vesicant (blistering) 
agents during their military service.

By application of this definition of full body exposure, the 
Board finds that the veteran did experience full body 
exposure to mustard gas in service as he was engaged in 
chamber testing experiments and such has been clearly 
verified by service records obtained from the Naval Research 
Laboratory.  Having determined the veteran's qualifying full 
body exposure to mustard gas, the Board will now address each 
of the veteran's claims in turn.

1.  Chronic Laryngitis

As to this claim, the Board notes that in the case of 
Pearlman v. West, 11 Vet. App. 443 (1998), the Court 
addressed the application of 38 C.F.R. § 3.316 in determining 
the well-groundedness of mustard gas claims.  The Court 
indicated that under 38 C.F.R. § 3.316, the initial burden 
for a well-grounded claim was relaxed for veterans who 
subsequently developed conditions specified by the 
regulation, to the extent that the regulation did not require 
evidence of a medical nexus for those conditions, but rather 
a nexus was presumed if the other conditions required by the 
regulation were met.  Pearlman at 446.  The Court specified 
that "the veteran is relieved of his burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  Rather, service connection is 
granted if the appellant has experienced: (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions;" subject to the regulatory 
exceptions in paragraph (b).  Id.

The Board notes that in Pearlman, the veteran had stated he 
had participated in secret testing involving mustard gas 
exposure and he had subsequently developed respiratory 
disorders which were among the conditions specified within 
38 C.F.R. § 3.316.  Although all efforts by VA to 
substantiate his claimed exposure were unsuccessful, the 
Court held "that for the purpose of submitting a well-
grounded claim relating to exposure to toxic gases under this 
regulation, the Board must assume that the lay testimony of 
exposure is true."  However, the Court further noted that 
"whether or not the veteran meets the requirements of this 
regulation, including whether or not the veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts."  Pearlman at 447.

Accordingly, the Board finds that the appellant's claim as to 
chronic laryngitis is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is not inherently implausible.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

However, the establishment of a plausible claim does not 
dispose of the issue in this case.  The Board must review the 
claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

The Board notes that there is some question within the 
medical record as to whether the veteran has a current 
diagnosis of chronic laryngitis.  The Board specifically 
remanded this claim in May 1997 for the purpose of resolving 
that question by further VA examination of the veteran by an 
ears, nose, and throat specialist.  The Board notes that the 
subsequent VA ears, nose, and throat examination of the 
veteran in June 1999 did not review the veteran's claims file 
and as such failed to comply with the Board's instruction on 
remand.  As a result, the Board has considered the 
possibility of remanding this claim back to the RO so that 
the veteran could undergo another examination.  However, the 
Board is not inclined to again remand this claim.  In this 
regard, the Board notes that the veteran originally submitted 
this claim in 1991 and has been awaiting its resolution for 
nine years.  The case has already been previously remanded 
and the Board does not wish to remand the claim a second.  
The Board also notes that the veteran is in poor health.  An 
April 2000 VA record of hospitalization indicates treatment 
following a stroke.  Given the lengthy delay in the 
resolution of this claim, the prior remand, and the veteran's 
health, the Board is not inclined to remand for another 
examination when such would undoubtedly further inconvenience 
the veteran through no fault of his own.  Instead, the Board 
will accept the findings of the recent examination and 
resolve all doubt in the veteran's favor in granting this 
claim.

In so finding, the Board notes that it is clear that the 
veteran was treated for laryngitis in service, as such was 
recorded within his service medical records.  It is also 
clear from the veteran's testimony that he continued to 
experience symptoms, such as hoarseness or a cracking of the 
voice after service, which he characterized as chronic 
laryngitis.  While the veteran is not competent to provide a 
medical diagnosis for his disorder, he is competent to 
indicate his observations of such symptomatology as a layman.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Finally, there is competent medical evidence of some current 
disorder of the veteran's larynx.  In particular, VA general 
examination in September 1997 did make a diagnostic finding 
of recurrent laryngitis, although the finding was based upon 
the veteran's history and there were no objective findings at 
the time of the examination.  However, the July 1999 VA 
examination of the veteran conducted an endoscopic laryngeal 
examination and made a diagnosis of minimal chronic laryngeal 
changes.  The Board finds that the diagnosis of minimal 
chronic laryngeal changes, when considered in conjunction 
with his service medical records and testimony of chronic 
symptomatology is sufficient to warrant service connection in 
this case.  Such diagnosis is sufficiently close to a finding 
of chronic laryngitis for which presumptive service 
connection is warranted under 38 C.F.R. § 3.316(a).  No 
further medical evidence of a nexus between exposure and the 
diagnosed disorder is required in order to establish service 
connection.  See Pearlman at 447.

However, before service connection may be granted under 
38 C.F.R. § 3.316(a), the Board must also consider the 
application of 38 C.F.R. § 3.316(b) regarding whether there 
is affirmative evidence that establishes a non-service-
related supervening condition or event as the cause of the 
claimed condition.

In this regard, the Board notes that the veteran has 
acknowledged that he had a prolonged history of smoking 
tobacco for many years.  The Board has also considered the 
findings of the most recent July 1999 examination of the 
veteran, which concluded that the findings of minimal chronic 
laryngeal changes were consistent with smoking and possible 
laryngopharyngeal reflux history.  The Board notes however, 
that the July 1999 examination did not fully consider the 
veteran's complete verified history including his claims 
record and the reports from the Naval Research Laboratory 
indicating the nature and extent of the veteran's exposure to 
mustard gas.  The Board notes that it is not competent to 
ascertain the likelihood of the veteran's minimal chronic 
laryngeal changes being attributed to his cigarette smoking, 
without a solid foundation in the record grounded in medical 
evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board does, however, have a duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  Accordingly, the Board finds that 
the conclusion reached by the July 1999 examination was based 
predominantly on an incomplete history provided by the 
veteran, and not a complete history which would have 
demonstrated a greater likelihood of a higher level of 
exposure than that discussed during the examination.  When a 
medical opinion relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).

In conclusion, the Board notes that while there is some 
evidence of record that the veteran's minimal chronic 
laryngeal changes may be due to his cigarette smoking, the 
Board does not find that this evidence is persuasive.  Given 
the regulatory presumptions regarding chronic laryngitis, 
given the significant level of full body exposure experienced 
by the veteran during chamber testing, and given the current 
medical diagnosis of minimal chronic laryngeal changes, the 
Board finds that it is at least as likely as not that his 
currently diagnosed minimal chronic laryngeal changes are 
related to his mustard gas exposure as to his cigarette 
smoking.  The evidence is at least in equipoise on this 
point.

As noted previously, to deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518 (1996), citing Gilbert, at 54.  
However, the Board finds that such is not the case in the 
claim.  The Board, based on its review of the relevant 
evidence in this matter, finds that the evidence is at least 
in equipoise as to whether the veteran's minimal chronic 
laryngeal changes may be attributed to a non-service-related 
supervening condition, namely cigarette smoking, as discussed 
in 38 C.F.R. § 3.316(b).  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Granting the veteran the 
benefit of doubt, the Board finds that the presumptions 
granted by 38 C.F.R. § 3.316(a) are for application to the 
veteran's claim.  Accordingly, in light of the foregoing, and 
granting the veteran the benefit of any doubt, the Board 
concludes that service connection for this claim is 
warranted.  Service connection for minimal chronic laryngeal 
changes is granted.

2.  Actinic Keratoses

There is clear medical evidence of record that the veteran is 
currently diagnosed with numerous skin disorders.  These 
include actinic keratoses, as well as asteatotic eczema, 
seborrheic dermatitis, intertrigo, etc.  However, unlike the 
veteran's diagnosed minimal chronic laryngeal changes which 
were entitled to a presumption of service connection under 
38 C.F.R. § 3.316, as was discussed in detail above, the 
regulation does not provide a similar presumption for actinic 
keratoses or any of the veteran's currently diagnosed skin 
disorders.

Therefore, in order for this claim to be well-grounded, there 
must be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).

As to this claim there is clearly competent medical evidence 
of a current skin disability, to include actinic keratoses.  
The veteran's mustard gas exposure in service also satisfies 
the second requirement of Caluza, namely of incurrence or 
aggravation of a disease or injury in service.  However, 
there is simply no competent evidence within the claims file 
to satisfy the third requirement of Caluza, as there is no 
medical evidence of record of a nexus between the in-service 
injury or disease and the current disability

Not only is there no medical evidence of record to support a 
finding of such a nexus, but the available evidence of record 
tends to specifically rebut the veteran's contentions that 
all of his current skin disorders are due to his mustard gas 
exposure in service.  In this regard, the Board notes the 
findings of the veteran's September 1997 VA examination found 
that the veteran's actinic keratoses was related to sunlight 
exposure and there was no connection between his mustard gas 
exposure and any of his current skin complaints.  Similarly, 
the veteran's June 1999 VA dermatology examination also 
concluded that the veteran's skin complaints were unrelated 
to mustard gas exposure and were common among elderly males 
as a result of sun exposure.

The Board has also carefully considered the veteran's 
contentions that his mustard gas exposure is the cause for 
all of his current skin disorders.  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop this claim by the 
veteran.  The veteran has not informed VA of the existence of 
any available evidence that would render his claim well 
grounded.  He has not contended that any further relevant 
records exist.  This claim has already been remanded on one 
prior occasion and all of the requests by the remand have 
been fully complied with regarding this claim.  The Board 
therefore finds that no further action is warranted relative 
to the development of this claim, based upon the information 
currently of record.  Hence, the Board concludes that there 
are no additional pertinent records of treatment which are 
not in the claims folder and would be available.  See Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.  The claim is 
denied as not well-grounded.

B.  Assigned Evaluation

As a preliminary matter, the Board finds the veteran's claim 
seeking a greater initial evaluation is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board further finds that the duty to assist has been 
fully satisfied in this case in accordance with 38 U.S.C.A. 
§ 5107(a).  All pertinent evidence has been obtained and the 
directives of the prior Board remand have been satisfied.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

On review of the evidentiary record, the Board notes that the 
veteran's is service connected for scars residual to mustard 
gas burns of the skin.  However, the Board further notes that 
many of the veteran's complaints regarding his skin are 
complaints pertaining to his currently diagnosed actinic 
keratoses and other similar skin disorders.  As was 
thoroughly explained immediately above, service connection 
for these other skin disorders, such as actinic keratoses, 
has been denied.  The residuals due to these non-service 
connected disorders are distinct from the residuals due to 
the veteran's service connected disorder.  In this regard, 
the Board notes that the veteran has required no medical 
treatment or attention for his service connected disorder and 
he has articulated no residual complaint.  The only residual 
indicated by the June 1999 VA dermatologic examination of the 
veteran was macular hyperpigmentation of the skin on the 
forearms and lower legs.  The veteran's other complaints were 
attributed to various non-service connected disorders of the 
skin and the examination found no residual visible scarring.

By history, it was concluded by the June 1999 examination 
that the veteran suffered first to second degree burns as the 
result of his mustard gas exposure but scarring would not be 
expected from such burns as blisters would only leave scars 
if secondarily infected.  There is no evidence of such 
scarring in the present case.

For scars from second-degree burns, when the area or areas 
approximate one square foot, then a maximum 10 percent rating 
is assigned.  Diagnostic Code 7802.  Ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined. Id., Note (2).   In this case, 
the veteran was originally assigned a 10 percent disability 
evaluation under Diagnostic Code 7802.  

While Diagnostic Code 7802 authorizes separate ratings for 
each scar, as indicated by Note 2, as reflected on recent VA 
examination, the area of each scar is no longer visible.  
Hence, a compensable rating would not be warranted for any of 
the veteran's scars individually, and the Board finds that 
separate ratings for each scar is not appropriate in this 
case.

As the veteran has the maximum evaluation available to him 
under Diagnostic Code 7802, the Board has considered the 
applicability of other diagnostic codes potentially providing 
for an evaluation in excess of 10 percent.  However, the 
Board finds no basis for assignment of a higher evaluation 
for the veteran's disability under any other rating code 
provision.  A higher evaluation clearly is not available 
under Diagnostic Code 7800 (providing for a 30 percent 
evaluation for moderately disfiguring scars of the head, 
face, or neck).  Further, although Diagnostic Code 7801 
provides for a higher evaluation for some third degree burn 
scars, actual third degree residual involvement is required.  
See Note (1).  As the medical evidence of record indicates 
the veteran's injuries were first and second-degree burns, 
not third degree burns, this diagnostic code is not for 
application.  There also is no competent medical evidence of 
limitation of function of any part affected, so as to warrant 
assignment of a higher evaluation pursuant to Diagnostic Code 
7805.

In evaluating the veteran's scars residual to mustard gas 
burns of the skin, the Board has considered whether the 
veteran is entitled to a "staged rating."  See Fenderson, 
supra.  It is the Board's conclusion, however, that at no 
time since the veteran filed his claim for service connection 
has his service-connected disorder been more than 10 percent 
disabling.  Consequently, a "staged rating" is not 
warranted.

For the foregoing reasons, the Board finds that an evaluation 
greater than 10 percent for the veteran's service connected 
burn scars is not warranted.  In reaching its decision, the 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102 and 4.3, but as the preponderance of the 
evidence is against the veteran's claim, the evidence is not 
of such approximate balance as to warrant its application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to service connection for minimal chronic 
laryngeal changes as due to mustard gas exposure is granted.

Entitlement to service connection for current skin disorders 
to include actinic keratoses is denied, since a well-grounded 
claim has not been presented.

A rating in excess of 10 percent for the veteran's service-
connected scars residual to mustard gas burns of the skin is 
denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

